DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a product A×E of a difference A (°) between a maximum and a minimum of azimuth angles of polarized light of light having a wavelength of from 450 nm to 650 nm, which is emitted from the liquid crystal cell in a direction at a polar angle of 60° and a direction at an azimuth angle of 45°, and a difference E (°) between a maximum and a minimum of ellipticities of the polarized light of the light is 300 or less.”
Claims 2-5 are allowable due to dependency to claim 1.
US 20040207787 A1 to Nakamura et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Nakamura discloses various limitations of base claim 1: a liquid crystal display apparatus, comprising: a liquid crystal cell including a viewer-side substrate (Fig. 1 substrate 11a), a back surface-side substrate (Fig. 1 substrate 11b). and a liquid crystal layer sandwiched between the viewer-side substrate and the back surface-side substrate (Fig. 1 liquid crystal 12), the layer containing liquid crystal molecules aligned in homogeneous 
However, Nakamura does not disclose that “a second optical compensation layer arranged between the liquid crystal cell and the second polarizer, the viewer-side substrate and the back surface-side substrate each have a thickness direction retardation Rth(550) of from -10 nm to 100 nm,  a product A×E of a difference A (°) between a maximum and a minimum of azimuth angles of polarized light of light having a wavelength of from 450 nm to 650 nm, which is emitted from the liquid crystal cell in a direction at a polar angle of 60°  and a direction at an azimuth angle of 45°, and a difference E (°) between a maximum and a minimum of ellipticities of the polarized light of the light is 300 or less.”  Further, US 20120236235 A1 to Ishiguro discloses a second optical compensation layer arranged between the liquid crystal cell and the second polarizer, wherein the viewer-side substrate and the back surface-side substrate (See Fig. 1).  In addition, US 20190391433 A1 Hashimoto et al. a substrate has a thickness direction retardation Rth(550) of from -10 nm to 100 nm (para 99), but does not disclose that a product A×E of a difference A (°) between a maximum and a minimum of azimuth angles of polarized light of light having a wavelength of from 450 nm to 650 nm, which is emitted from the liquid crystal cell in a direction at a polar angle of 60°  and a direction at an azimuth angle of 45°, and a 
Regarding Claim 6.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first optical compensation layer shows a refractive index characteristic of nx>nz >ny, and the second optical compensation layer shows a refractive index characteristic of nz >nx=ny and has a thickness direction retardation Rth(550) of -70 nm or more and less than 0 nm, wherein the viewer-side substrate and the back surface-side substrate each satisfy a relationship of Rth(450) >Rth(550) >Rth(650). and wherein a product A×E of a difference A (°) between a maximum and a minimum of azimuth angles of polarized light of light having a wavelength of from 450 nm to 650 nm, which is emitted from the liquid crystal cell in a direction at a polar angle of 60° and a direction at an azimuth angle of 45°, and a difference E (°) between a maximum and a minimum of ellipticities of the polarized light of the light is 300 or less.”
Claims 7-8 are allowable due to dependency to claim 6.
US 20040207787 A1 to Nakamura et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 6.  Specifically, Nakamura discloses various limitations of base claim 6: a liquid crystal display apparatus, comprising: a liquid crystal cell including a viewer-side substrate (Fig. 1 substrate 11a), a back surface-side substrate (Fig. 1 substrate 11b). and a liquid crystal layer sandwiched between the viewer-side substrate and the back surface-side substrate (Fig. 1 liquid crystal 12), the layer containing liquid crystal molecules aligned in homogeneous alignment under a state in which an electric field is absent (Fig. 1 alignment layers 14a and 14b); 
However, Nakamura does not disclose that “a second optical compensation layer arranged between the liquid crystal cell and the second polarizer, the viewer-side substrate and the back surface-side substrate each have a thickness direction retardation Rth(550) of from -10 nm to 100 nm,  and the first optical compensation layer shows a refractive index characteristic of nx>nz >ny, and the second optical compensation layer shows a refractive index characteristic of nz >nx=ny and has a thickness direction retardation Rth(550) of -70 nm or more and less than 0 nm, wherein the viewer-side substrate and the back surface-side substrate each satisfy a relationship of Rth(450) >Rth(550) >Rth(650). and wherein a product A×E of a difference A (°) between a maximum and a minimum of azimuth angles of polarized light of light having a wavelength of from 450 nm to 650 nm, which is emitted from the liquid crystal cell in a direction at a polar angle of 60° and a direction at an azimuth angle of 45°, and a difference E (°) between a maximum and a minimum of ellipticities of the polarized light of the light is 300 or less.”  Further, US 20120236235 A1 to Ishiguro discloses a second optical compensation layer arranged between the liquid crystal cell and the second polarizer, wherein the viewer-side substrate and the back surface-side substrate (See Fig. 1).  In addition, US 20190391433 A1 Hashimoto et al. 
Regarding Claim 9.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first optical compensation layer is a laminate of a layer showing a refractive index characteristic of nz>nx >ny and a layer showing a refractive index characteristic of nx >ny≥nz, and the second optical compensation layer shows a refractive index characteristic of nz >nx=ny and has a thickness direction retardation Rth(550) of -70 nm or more and less than 0 nm, wherein the viewer-side substrate and the back surface-side substrate each satisfy a relationship of Rth(450) >Rth(550) >Rth(650). and wherein a product A×E of a difference A (°) between a maximum and a minimum of azimuth angles of polarized light of light having a wavelength of from 450 nm to 650 nm, which is emitted from the liquid crystal cell in a direction at a polar angle of 60° and a direction at an azimuth angle of 45°, and a 
Claims 10 is allowable due to dependency to claim 9.
US 20040207787 A1 to Nakamura et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 6.  Specifically, Nakamura discloses various limitations of base claim 6: a liquid crystal display apparatus, comprising: a liquid crystal cell including a viewer-side substrate (Fig. 1 substrate 11a), a back surface-side substrate (Fig. 1 substrate 11b). and a liquid crystal layer sandwiched between the viewer-side substrate and the back surface-side substrate (Fig. 1 liquid crystal 12), the layer containing liquid crystal molecules aligned in homogeneous alignment under a state in which an electric field is absent (Fig. 1 alignment layers 14a and 14b); a first polarizer arranged on a viewer side of the liquid crystal cell (Fig. 1 polarizer 20a); a second polarizer arranged on a back surface side of the liquid crystal cell (Fig. 1 polarizers 20b); a first optical compensation layer arranged between the liquid crystal cell and the first polarizer (See Fig. 1  optical compensator 1).  Further Nakamura discloses the refractive index anisotropy of the liquid crystal layer has wavelength dispersion characteristic, an incoming linearly polarized light ray with any other wavelength will be an elliptically polarized light ray when leaving the liquid crystal layer (para 10).
However, Nakamura does not disclose that “a second optical compensation layer arranged between the liquid crystal cell and the second polarizer, the viewer-side substrate and the back surface-side substrate each have a thickness direction retardation Rth(550) of from -10 nm to 100 nm,  and the first optical compensation layer is a laminate of a layer showing a refractive index characteristic of nz>nx >ny and a layer showing a refractive index characteristic .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EDMOND C LAU/Primary Examiner, Art Unit 2871